Citation Nr: 1120037	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for residuals of a left middle finger fracture.  

3.  Entitlement to service connection for pseudofolliculitis barbae.  

4.  Entitlement to service connection for chest pain.  

5.  Entitlement to service connection for a rash of the legs.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for numbness of both legs. 

8.  Entitlement to service connection for headaches.  

9.  Entitlement to an initial rating beyond 10 percent for a right knee disorder.  

10.  Entitlement to an initial rating beyond 10 percent for a left knee disorder.  

11.  Entitlement to an initial rating beyond 10 percent for residuals of an inguinal hernia scar.  

12.  Entitlement to an initial compensable rating for bilateral pes planus.  

13.  Entitlement to an initial compensable rating for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1983 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The  issue of entitlement to service connection for a psychiatric disorder to include PTSD has been raised by the record at the Veteran's hearing before the Board.  Entitlement to an annual clothing allowance has also been raised by the record.  (See, September 2006 statement).  These issues have not been certified to the Board and therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.   

The issues of entitlement to service connection for a back disorder to include as secondary to service connected disability, and entitlement to initial ratings beyond 10 percent for a left knee disorder and a right knee disorder as well as entitlement o an initial compensable rating for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2011 at a hearing before the Board, and before the Board promulgated a decision, the Veteran testified that he wished to withdraw his appeals for service connection for residuals of a left middle finger fracture, for pseudofolliculitis barbae, for chest pain, for a rash of the legs, for numbness of both legs and for headaches, as well as his claims for an initial rating beyond 10 percent for a residuals of an inguinal hernia scar, and for an initial compensable rating for a right eye disorder.  

2.  The Veteran's sleep disorder is reasonably related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for residuals of a left middle finger fracture have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for chest pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

4.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for rash of the legs have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

5.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for numbness of the legs have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

6.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

7.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial rating beyond 10 percent for residuals of an inguinal hernia scar have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

8.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial compensable rating for a right eye disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

9.  The criteria for service connection for a sleep disorder have been met.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

January 2011, the Veteran testified before the Board he wishes to withdraw his appeal concerning for service connection for residuals of a left middle finger fracture, for pseudofolliculitis barbae, for chest pain, for a rash of the legs, for numbness of both legs and for headaches, as well as his claims for an initial rating beyond 10 percent for a residuals of an inguinal hernia scar, and for an initial compensable rating for a right eye disorder.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The January 2011 request to withdraw the Veteran's appeals as to the issues of entitlement to service connection for residuals of a left middle finger fracture, for pseudofolliculitis barbae, for chest pain, for a rash of the legs, for numbness of both legs and for headaches, as well as his claims for an initial rating beyond 10 percent for a residuals of an inguinal hernia scar, and for an initial compensable rating for a right eye disorder was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It was offered in his testimony before the Board.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of those issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Evidence

A review of the evidence shows that the Veteran was not treated in service for any sleep complaints.  He was examined by VA in October 2005, approximately eight months after service discharge.  At that time he reported having sleeping problems including sleeplessness and snoring.  He was examined but no diagnosis was given.  

In a September 2006 statement, the Veteran's former spouse reported that she was married to the Veteran  from 1981 to 2000 and that during that time he experienced sleeping problems including irregular breathing, including stopping breathing for a few moments, snoring, choking at night, falling asleep during the day.  

VA records show a diagnosis of obstructive sleep apnea with a nasal mask to be prescribed in August 2006.  

Private records show that in September 2008, the Veteran was seen for a sleep consultation.  It was noted that the Veteran had a sleep study done in 2006 and was placed on a CPAP.  The impression was, obstructive sleep apnea.  

In a January 2011 statement a prior spouse of the Veteran reported that she has known the Veteran since 1998 and that he had sleeping and breathing problems.  Another prior spouse reiterated her previous statements in a January 2011 letter, stating that she has know the Veteran since 1979 and was divorced from him in 1997,  and that he had sleep apnea and other sleep problems.  Also in a January 2011 letter a significant other of the Veteran reported that she has known him for three years and that they lived together from June 2009 to October 2010.  She reported that the Veteran snores heavily and that at times he would stop breathing.  

Discussion

As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board finds that the Veteran's lay testimony describing the onset and chronicity of his sleep disorder to be credible and supported by the later diagnoses. Id.  The Veteran's statements during the course of this appeal have been consistent.  His statements as to experiencing symptoms of sleep apnea and sleep problems in service are supported by the statements of his ex-spouses and significant other attesting to the fact that he had sleep problems during service and continuing thereafter.  Moreover, he filed his claim within a year of service separation and a diagnosis was confirmed shortly thereafter.  His recitation of the symptoms produced by his sleep apnea, and how long the condition has bothered him, has remained consistent.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See Davidson, 581 F.3d at 1316.  

It is noted that when considering whether the Veteran's current sleep apnea is related to active duty, no nexus opinion has been offered.  Crucially, however there is no competent medical evidence which indicates that the Veteran's current sleep disorder is not related to his period of active duty.  

The Board recognizes the Veteran's contentions that he has had continuous sleep problems during and since active service.  The Board places a high probative value on the Veteran's credible testimony and consistent statements regarding having problems since service.  Further his lay statements offered by his prior spouses and significant other are credible statements regarding continuous problems of the Veteran.   When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.

In such cases, the Board is within its province to weigh testimony and other lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The first objective finding of obstructive sleep apnea is dated in 2006.  However, the Board finds the Veteran to be both competent and credible to testify as to having continuous problems since his discharge from service.  Similarly, the Board finds that the Veteran's ex-spouses and girlfriend are both competent and credible to asset that the Veteran had continuous problems during and since service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain a medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Based on the above-cited evidence, the Board has no reason to doubt the Veteran's assertions that he has had symptoms in service and since leaving service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.

Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports service connection for a sleep disorder. Therefore, the appeal is granted.


ORDER

Service connection for a sleep disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In a letter dated in January 2011, the Veteran's attorney indicated that he was representing the Veteran in a claim for disability from the Social Security Administration (SSA).  The medical and legal documents pertaining to his application for benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Additionally, the Veteran has testified that he experiences muscle spasms in his lower back as well as radiating pain, and limitation of motion.  He was treated in service for back complaints.  He was examined by VA in July 2005 the examiner noted full range of motion; however motion was not documented in degrees.  The examiner found no back disability.  No X-rays were not taken in conjunction with the examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Considering the Veteran's current complaints the Board believes that another VA spine examination should be scheduled for him.  Further the Veteran has stated that he believes his back problems are related to his service-connected bilateral knee disorders and his service-connected bilateral pes planus.  He has not been advised regarding the requirements for establishing a claim for secondary service connection.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly the case is REMANDED for the following development:


1.  Provide the Veteran with VCAA notice regarding the evidence necessary to support a claim for secondary service connection.  Allow the Veteran a reasonable amount of time to respond.  

2.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

2.  Schedule the Veteran for a VA spine examination to be performed by an orthopedic spine surgeon to determine the nature and etiology of his low back complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should note any musculoskeletal or neurological back disability found.  The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder is related to the Veteran's service or is due to or aggravated by his service-connected bilateral knee and/ or his service-connected pes planus.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated as necessary.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


